Case 1:19-cv-01925-PAB-NRN Document 11 Filed 07/30/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01925-PAB-NRN

  JACQUES NOEL, on Behalf of Himself and All Others Similarly Situated,

         Plaintiff,

  v.

  ARRAY BIOPHARMA INC.,
  CARRIE S. COX,
  CHARLES M. BAUM,
  GWEN A. FYFE,
  KYLE A. LEFKOFF,
  JOHN A. ORWIN,
  SHALINI SHARP,
  RON SQUARER, and
  GIL J. VAN LUNSEN,

         Defendants.


                             NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

  plaintiff Jacques Noel (“Plaintiff”) voluntarily dismisses the above-captioned action (the

  “Action”) with prejudice as to his individual claims, and without prejudice as to the claims of the

  putative class. Because this notice of dismissal is being filed before service by the defendants of

  either an answer or a motion for summary judgment, Plaintiff's dismissal of the Action is

  effective upon filing of this notice.



   Dated: July 30, 2019                             Respectfully submitted,

                                                    /s/ Richard A. Acocelli________________
                                                    Richard A. Acocelli
                                                    WEISSLAW LLP
                                                    1500 Broadway, 16th Floor
Case 1:19-cv-01925-PAB-NRN Document 11 Filed 07/30/19 USDC Colorado Page 2 of 2




                                           New York, NY 10036
                                           Telephone: (212) 682-3025
                                           Facsimile: (212) 682-3010
                                           Email: racocelli@weisslawllp.com

                                           Attorneys for Plaintiff

   OF COUNSEL:

   BRAGAR EAGEL & SQUIRE, P.C.
   Melissa A. Fortunato
   885 Third Avenue, Suite 3040
   New York, New York 10022
   Tel: (212) 308-5858
   Fax: (212) 486-0462
   Email: fortunato@bespc.com

   Attorneys for Plaintiff




                                       2
